DOWDELL, J.
The indictment in this case is preferred under the Act approved October 10. 1903 (General Acts, p. 138) entitled “An Act to prohibit any person in this State from changing or altering his or her name, except in the manner provided by law, with intent to defraud or with intent to avoid the payment of any debt or to conceal his or her identity.” The purpose of the act is the prevention of fraud and, under police poAvers of the state, clearly within legislative competency, and it in no sense violates the constitutional provision prohibiting imprisonment for debt.
There wa-s evidence on the part- of the state tending to sIioav that the defendant changed or altered his name with the intent to avoid the payment of a debt. The defendant, testifying in his own behalf as a witness, denied that lie had ever at any time changed or altered bis name.
*84If it should be conceded that the burden of proof was gu the state to show that the change of the defendant’s name was not “in the manner provided by law,” wbicb we do not decide, the denial of the defendant in.bis testimony that lie bad ever changed or altered bis name at all, dispensed with the necessity of any further evidence on the part of the State showing that the change of name was not made in the manner provided by law.
It is- unimportant whether the debt, the payment of wbicb, the defendant intended to avoid by the changing of bis- name, was created before or after the passage of the act.
It was competent and relevent for the State to prove that the defendant owed other debts than the one alleged in the indictment as tending to show the fraudulent intent in changing bis name.
The court, against the objection of the defendant, permitted the Avitness- Faneker to- testify to what the garnishee ansAvered in a suit by the witness against the defendant in the justice court, wherein the- Western Railway Company of Alabama wa-s garnishee, to the effect that said company had no person employed in its shops by the name of Walter Morris, it baidug been previously shown in evidence that the defendant was employed in said shops. This testimony was purely hearsay. the purpose of the evidence was to show that defendant had employment with the garnishee railway company under a name different from that- of Walter Morris, bis true name. This might have been shown by competent evidence, tihat is, by some one having a knowledge of the facts, but not by showing what the answer of the garnishee was in the suit in the justice of the peace court. In this ruling the trial court erred.
What we have already said is sufficient- to- dispose of the two written charges requested by tbe defendant, and refused by tbe court. There was no error in tbe refusal of these charges.
For the error pointed out, the judgment of tbe court must be reimrsed and the cause remanded.
Reversed and remanded.
Haralson, Simpson and Denson, JJ., concurring.